DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2018 and 10/26/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “calculation unit configured to” and/or “learning unit configured to” in at least one of claims 1-3, 5, 7, and 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-3, 5, and 7 are directed to an apparatus, which is a machine.  Claims 8 is directed to a method, which is a process.  Claims 9 are directed to a system, which is an  apparatus.  Therefore, claims 1-3, 5, 7-9 are likely directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Representative claim 1 sets forth the following limitations which recite the abstract idea of processing information.
The recited limitations set forth an apparatus, method and system for processing information by calculation unit. These limitations amount to certain methods of mathematical concept (e.g. mathematical calculations).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Representative claims  does not recite additional elements.
Claims does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
When taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the receiving, transmitting, generating and analyzing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Certain additional elements also recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-3, 5, and 7 recite further complexity to the judicial exception (abstract idea) of claim 1 and 8-9, such as by further defining the system calculate reliability level. Thus, each of claims 2-3, 5, and 7 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 2-7 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1 and 8-9.

Claim 9 is  directed toward a system and have been reviewed.  The claims appear to be non-statutory as the apparatus does not include hardware.  Therefore, the devices are interpreted as software. There is also no explicit definition describing the components that the "information processing system" consists of.
It would be clearer to include a processor as an element of the system (system comprising a processor….) instead of using it as an adjective to describe the system.  A system must contain hardware to be statutory.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al (US pub 2015/0120639) (Eff filing date of app: 12/27/2013) (Hereinafter Shin).

As to claims 1 and 8-9, Shin teaches an information processing apparatus comprising: 
an itemized reliability level calculation unit configured to calculate a first reliability level, wherein the first reliability level is a reliability level of classification target data, and a second reliability level, wherein the second reliability level is a reliability level of a label associated with the classification target data (see p. 30, “the verifying the accuracy of the classification model may include labeling a plurality of pieces of test data using values of degrees of class membership of the test data; and calculating the accuracy of the generated classification model by inputting the labeled pieces of test data to the classification model” and 32, “The calculating the accuracy of the classification model may include calculating the accuracy of the classification model according to a degree of consistency between a classification result of the test data based on the labeling and a classification result of the test data based on the classification mode”); 
a learning data reliability level calculation unit configured to calculate a learning data reliability level of learning data including the classification target data and the label based on the first reliability level and the second reliability level (see p. 18, “the verifier calculates the accuracy of the classification model according to a degree of consistency between a classification result of the test data based on the labeling and a classification result of the test data based on the classification model.” and  69); and 
a classification model learning unit configured to formulate a class if model for giving a label to desired classification target data based on plural pieces of learning data and learning data reliability levels (see claims 7 and 9, p. 23, “generating a classification model using the labeled target data” and 37).

As to claim 2, Shin teaches wherein the itemized reliability level calculation unit further calculates a third reliability level, wherein the third reliability level is a reliability level of information about an association between the classification target data and the label, and wherein the learning data reliability level calculation unit further calculates the learning data reliability level based on the third reliability level (see p. 23, where attributes value are used to classify target data and labeling base in result of the attributes).

As to claim 3, Shin teaches wherein the itemized reliability level calculation unit calculates the first reliability level of the classification target data based on information about the classification target data included in the learning data (see p. 53, parameter value (information) used for learning data).

As to claim 4, Shin teaches wherein the information about the classification target data includes information about a creator or a provider of the classification target data included in the learning data (see p.53-54, where in learning data includes unique identification information, membership and attributes… and one of the information can be the creator or provider).

As to claim 5, Shin teaches wherein the itemized reliability level calculation unit calculates the second reliability level of the label based on information about the label included in the learning data (see p. 69, verification of accuracy).

As to claim 6, Shin teaches wherein the information about the label includes information about a creator or a provider of the label included in the learning data (see p.68, where in learning data includes unique identification information, membership and attributes… and the learning data are label).

As to claim 7, Shin teaches wherein the itemized reliability level calculation unit calculates, based on information about a creation or acquisition method of respective items included in the learning data, the first reliability level or the second reliability level of the items (see p. 18, “wherein the verifier calculates the accuracy of the classification model according to a degree of consistency between a classification result of the test data based on the labeling and a classification result of the test data based on the classification model.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164